Case 3:21-cv-00142-DWD Document 36 Filed 03/05/21 Pagelof3 Page ID #252

 

Lhd of pl 7
«9 Zse Ht. SEM CVA GL
LieLor Cf af

 

 

Ml? pn Fee eee ol LE
Abed Corrs fnwwvrt4 flateciah bhhppfew sohiening ae

Levwebfe Cours. Let Zo rsp GF, Cae ie BG bby Xo

Phe se. LT Levee Aajupsis COMSSA ppd A tin. ‘te
ComAaint Ev eines uke viawdce tig ZELALS By LC Lk Sk
S butthead os Gyrtnee cit. es ox jisal Lilies ZL Hit
Use
Peike free Hd. fx Pe aise ea fag CUE leas FAf ,

 

 

 

MLV f fbb
Meh 7 vA Lik LL hex
betel Ali aah

 

 

 

 

 

 

 

 

 
|!) / | abe |

ag 22 \T's1007 45 FV
anf 1209SS'W OS].

9 D002 PUES ()

Cse 3:21-cv-00142-DWD Document 36 Filed 03/05/21 Page 2o0f3 Page ID #253

O22E9 IL gaa
FAAS ALG yt}e(y OO)
40499 bn — IS )oary 7 yee ey?

   
Case 3:21-cv-00142-DWD Document 36 Filed 03/05/21 Page 30f3 Page ID #254

 
